              Case:20-00759-swd         Doc #:16 Filed: 02/27/20        Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN


IN RE:                                          )
                                                )                    Chapter 11
GOODRICH QUALITY THEATERS, INC.                 )
                                                )                    Case No. 20-00759
Debtor.                                         )
________________________________________________)

        NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that SPIRIT MASTER FUNDING X LLC (“Spirit”) hereby
enters its appearance by and through its counsel, Akerman LLP, pursuant to 11 U.S.C. § 1109(b)
and Federal Rule of Bankruptcy Procedure 9010(b) and hereby requests that copies of all notices
and pleadings given or filed in this case be given and served upon the persons listed below at the
following address, telephone number and email addresses:
       Thomas B. Fullerton, Esq.
       Akerman LLP
       71 S. Wacker Drive, 47th Floor
       Chicago, Illinois 60606
       Telephone: (312) 634-5700
       thomas.fullerton@akerman.com
       Copy to: katherine.fackler@akerman.com

       Please take further notice that pursuant to 11 U.S.C. § 1109(b), the foregoing request
includes not only the notices and papers referred to in the Bankruptcy Rules specified above, but
also includes, without limitation, any notice, application, complaint, demand, motion, petition,
pleading or request, whether formal or informal, written or oral, and whether transmitted or
conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard to
the referenced case and proceedings herein.
       This Notice of Appearance and Request for Notices and Papers should not be deemed or
construed to be a waiver of Spirit’s right (1) to have final orders in non-core matters entered only
after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in this
case, controversy or proceeding related to this case, (3) to have the District Court withdraw the
reference in any matter subject to mandatory or discretionary withdrawal or (4) to any other right,



                                                 1
52141930;1
              Case:20-00759-swd          Doc #:16 Filed: 02/27/20         Page 2 of 2




claims, actions, setoffs or recoupments to which Spirit is or may be entitled, in law or in equity, all
of which rights, claims, actions, defenses, setoffs and recoupments Spirit expressly reserves.


Dated: February 27, 2020                                /s/ Thomas B. Fullerton
                                                       Thomas B. Fullerton, Esq.
                                                       Akerman LLP
                                                       71 S. Wacker Drive, 47th Floor
                                                       Chicago, IL 60606
                                                       Telephone:     (312) 634-5700
                                                       Facsimile:     (312) 424-1926
                                                       thomas.fullerton@akerman.com
                                                       Attorney for Spirit Master Funding X LLC




                                                   2
52141930;1
